COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-226-CV
 
 
IN RE MICHAEL PRICE                                                               RELATOR

------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        We 
have considered relator’s “Unopposed Motion To Dismiss Of Petition For Writ 
Of Mandamus.” It is the court’s opinion that the motion should be granted; 
therefore, we dismiss this original proceeding.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
 
                                                                  PER 
CURIAM
 
PANEL B:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.
DELIVERED: 
January 16, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.